            Case 1:21-cv-05337-JPC Document 5 Filed 09/21/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ORELMA MATTHEW,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21 Civ. 5337 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS et :
al.,                                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Complaint in this action was filed on June 16, 2021. Dkt. 1. Defendants have not

appeared in this action, and the docket does not reflect whether Defendants have been served.

Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m).

        Plaintiff is ordered to file a status letter by September 27, 2021, describing (1) whether

service of the summons and Complaint has been made on Defendants and (2) if service has not

been effected on Defendants, whether Plaintiff requests an extension of time to serve Defendants.

If Plaintiff requests an extension of time to effect service, she shall include in her letter an

explanation of why there is good cause to excuse her failure to serve Defendants within the 90-day

deadline set by Rule 4(m). See Fed. R. Civ. P. 4(m) (“[I]f the plaintiff shows good cause for the

failure, the court must extend the time for service for an appropriate period.”). If service of the
          Case 1:21-cv-05337-JPC Document 5 Filed 09/21/21 Page 2 of 2


summons and Complaint has been made on Defendants, Plaintiff must file proof of service on the

docket no later than September 27, 2021.

       SO ORDERED.

Dated: September 21, 2021                        __________________________________
       New York, New York                                JOHN P. CRONAN
                                                       United States District Judge




                                             2
